Title: From Thomas Jefferson to Joseph Yznardi, Sr., 29 March 1806
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


                        
                            Dear Sir
                            
                            Washington Mar. 29. 06.
                        
                        Your last letters recieved were of May 25. & July 12. in your preceding ones you had mentioned the change
                            of your residence from Cadiz to some other place not very distant, but that you had so good a dignity there that no
                            inconvenience could arise to our commerce from your personal absence. reiterated complaints from sundry persons on this
                            subject have been the less respected by me because I was sensible many of them proceeded from competitors for your office,
                            directly or indirectly. but the fact of your non-residence at Cadiz I am obliged to respect. it has been the constant
                            usage of the US. (from which I do not know that there has been a single instance of departure) that their Consuls should
                            reside habitually in the port of their appointment. knowing the candor of your character, and the unwillingness with which
                            you would be the standing cause of blame to me, I have thought it would be a proof of my confidence in you to place this matter under your own consideration. I can do every
                            thing, but wrong, in support of good men; and it would be wrong in me to remain in a constant inobservance of the rule of
                            residence. under these circumstances I have thought it most friendly to you to write to you myself, and to leave the
                            withdrawing from your office to be by your own act, so that it may in no manner affect your honor, or raise any doubt of
                            the continuance of my confidence in you. on the contrary you will carry into your retirement all the fullness of my
                            esteem. it is left therefore to yourself to address a letter to the Secretary of state stating your wish to withdraw on
                            the grounds which you would wish yourself to rest it I have not mentioned a word of this to any mortal living nor shall
                            take any other step until you shall have time to bring it forward yourself.
                        the wines you have heretofore sent me, with others from other places, have been chiefly deposited at
                            Monticello to be ripening for use when I retire to reside there, which will be this time three years. and they constitute
                            a sufficient stock to begin upon. I would therefore wish you to discontinue the sending me any more until I may
                            particularly ask it. of all those I have recieved from you, the Xeres sin color is the finest. it has a smoothness &
                            mildness peculiarly agreeable.
                        Accept my thanks for all the obliging attentions you have been so good as to shew me & the trouble you have
                            taken particularly in supplying me with wines and permit me still to address myself to you should any future occasion
                            arise. I salute you with friendship, esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    